Title: James Madison to John Hartwell Cocke, 12 February 1827
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        I concur with Genl. Cocke in opinion that Wm. Mathews may, with the approbation of the Faculty, &
                            subject to the further order of the Visitors, proceed with a School of Military instruction in the University, according
                            to the arrangements above proposed; and that he be allowed the use of an unocupied Pavilion, under regulations to be
                            prescribed by the Proctor.
                        
                            
                                
                            
                        
                    